Exhibit 99.1 January 31, 2013 As reported Assets (unaudited) Adjustment As restated Current assets Cash $ $ 0 $ Total current assets 0 Total Assets $ $ 0 $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ 0 $ Management fees payable 0 Loans payable ) Total current liabilities ) Total Liabilities ) Stockholders' Deficiency Common Stock, $0.001 par value 200,000,000 Common Shares Authorized 56,133 Common Shares Issued (July 31, 2012: 42,133) 56 0 56 Additional paid-in capital 0 Stock payable Deficit accumulated during development stage (2,341,968 ) ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ 0 $ The accompanying condensed notes are an integral part of these financial statements. For the three months ended January31, 2013 For the six months ended January 31, 2013 As reported Adjustment As restated As reported Adjustment As restated REVENUE $ 0 $ 0 $ 0 $ 0 $ 0 $ 0 EXPENSES Business system development 0 0 0 0 0 0 Mineral claim impairment loss 0 0 0 0 0 0 Professional fees 0 0 Directors fees 0 0 0 0 Consulting and administration fees 0 0 Management fees 0 0 0 0 Filing fees 0 0 Office ) 0 ) 0 Total Expenses 0 0 Net loss from Operations before Other Expense: ) 0 ) ) 0 ) Loss on conversion of debt 0 ) ) 0 ) ) Foreign exchange gain 0 0 0 0 0 0 Interest on debt ) 0 ) ) 0 ) Net loss before income tax ) Provision for income tax 0 0 0 0 0 0 Net Loss $ ) $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) ) Weighted average number of shares outstanding The accompanying condensed notes are an integral part of these financial statements. For the six months ended January 31, 2013 As reported Adjustment As restated Cash Flow from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used: Services paid with common stock 0 Imputed interest 0 Loss on conversion of debt 0 Changes in: Prepaid expense 0 0 0 Accounts payable 0 Management fees payable 0 Accrued interest and fees 0 0 ) 0 Net cash used in operating activities (0 ) ) Cash Flow from Investing Activities Net cash used in investing activities $ 0 $ 0 $ 0 Cash Flow from Financing Activities Proceeds from shareholder loan 0 0 0 Loans payable 0 0 0 Convertible loan subscription 0 0 0 Proceeds from shares issued for cash 0 Proceeds from shares issued to founders 0 0 0 Net cash provided by financing activities $ $ 0 $ Change in cash for the period 0 Cash at beginning of period 0 0 0 Cash at end of period $ $ 0 $ Cash Paid For: Interest $ 0 $ 0 $ 0 Income Tax $ 0 $ 0 $ 0 Non cash transactions: Conversions of debt $ $ 0 $ Cancellation of common shares $ 0 $ 0 $ 0
